DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 08/16/2021. Claims 7, 12-13, and 20 were canceled before. Claims 1-6, 8-11, and 14-19 have been examined and are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-11, and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new reference (Souri et al. US 10,417,123) is cited in this Office Action necessitated by the amendment. 
The Examiner believes that the amendment introduces new matter. As such, all pending claims are rejected under 35 U.S.C. 112(a), pre-AIA  first paragraph, as further described below.
In view of the new reference, independent claims 1, 8, and 14 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-11, and 14-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 requires, inter alia, “the total estimated occupancy value indicating how long data has been stored on at least one of a least recently written page of the first data block or a most recently written page of the first data block”.
Applicant did not specify where in the instant filed specification support for the above amendment may be found. The Examiner did not find support in the instant filed specification for the claim language “least recently written page” or “most recently written page”. For example, the words recent, recently, or recency are not even present in the specification. Moreover, no analogous features were found in the specification that support the above claim language.
Claims 2-6 directly or indirectly depend from claim 1 and these claims are rejected because of the dependency to the base claim.

Claims 9-11 directly depend from independent claim 8 and these claims are rejected because of the dependency to the base claim.
Independent claim 14 recites similar language and this claim is rejected for the same reason.
Claims 15-19 directly or indirectly depend from independent claim 14 and these claims are rejected because of the dependency to the base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Syu et al. US 2014/0059405 (“Syu”) in view of Lieber et al. US 2011/0283051 (“Lieber”) and in further view of Souri et al. US 10,417,123 (“Souri”).
As per independent claim 1, Syu teaches A system (FIG. 1 illustrates a data storage device, para 0024) comprising: 
a memory component (Non-volatile solid-state memory arrays 150, para 0024 and FIG. 1), the memory component comprising a plurality of data blocks (Non-volatile memory arrays 150 comprises one or more blocks, para 0024 and FIG. 1),
a processing device (Controller 130, para 0024 and FIG. 1), operatively coupled with the memory component (Controller 130 accesses memory arrays 150 in response to host-issued commands, para 0024 and FIG. 1), the processing device is to:
determine whether the total estimated occupancy value of the first data block satisfies a threshold criterion (A real time stamp may be used to monitor data age in SSD system, which may be indicative of retention characteristics. The system then, based on the amount of time since blocks were programmed, decides if a data refreshing, or scrubbing is needed, para 0017. A predetermined value saved in a reference block may be read later. Based on such reading, the system may determine an equivalent age of the programmed data, taking into account both temperature and the duration of time the SSD is in a power-off state. The controller may be able to determine subsequent refreshing/scrubbing timing when powered on again, para 0021),
responsive to determining that the total estimated occupancy value of the first data block satisfies the threshold criterion (A real time stamp may be used to monitor data age in SSD system, which may be indicative of retention characteristics. The system then, based on the amount of time since blocks were programmed, decides if a data refreshing, or scrubbing is needed, para 0017. A predetermined value saved in a reference block may be read later. Based on such reading, the system may determine an equivalent age of the programmed data, taking into account both temperature and the duration of time the SSD is in a power-off state. The controller may be able to determine subsequent refreshing/scrubbing timing when powered on again, para 0021), determine whether the first data block is one of a subset of the plurality of data blocks for which it has been determined that respective total estimated occupancy for data blocks of the subset values satisfy the threshold criterion (Reference blocks advantageously may have a device usage history that is similar as that of the related data blocks, meaning that the information collected from the reference blocks can reflect the actual conditions experienced by the related data blocks closely enough such that the reference blocks can be considered valid references with respect to the related data blocks, para 0026. “Certain data storage systems monitor retention characteristics of blocks of memory and perform data scrubbing when such retention characteristics have likely degraded beyond a threshold. In order to determine when blocks of memory require scrubbing, a real time stamp may be used to monitor data age in a SSD system, which may be indicative of retention characteristics. The system then, based on the amount of time since the blocks were programmed, decides if a data refreshing, or scrubbing, is needed.” Para 0017),
responsive to determining that the first data block is one of the subset of the plurality of data blocks, relocate data stored at a first portion of the subset of the plurality of data blocks to a second data block in a first relocation operation and relocate data stored at a second portion of the subset of the plurality of data blocks to a third data block in a second relocation operation (FIG. 7 illustrates a flow chart for a process for resuming a previously-initiated data scrubbing operation following power-up. The process 700 is performed at least partially by the controller 130 and/or data retention monitoring module 140. In the case where data scrubbing is terminated before being finished (e.g., due to power-off), the process of FIG. 7 may provide a mechanism for handling such a situation when reference block functionality is 
Syu discloses all of the claimed limitations from above, but does not explicitly teach “determine a total block power-on-time (POT) value of a first data block of the plurality of data blocks” and “apply a scaling factor to the total block POT value to determine a total estimated occupancy value of the first data block, the total estimated occupancy value indicating how long data has been stored on at least one of a least recently written page of the first data block to be written or a most recently written page of the first data block”.
However, in an analogous art in the same field of endeavor, Lieber teaches determine a total block power-on-time (POT) value of a first data block of the plurality of data blocks (An accumulated power-on time is determined for the memory 120, para 0034).
Given the teaching of Lieber, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Syu with “determine a total block power-on-time (POT) value of a first data block of the plurality of data blocks”. The motivation would be that 
Syu in combination with Lieber discloses all of the claimed limitations from above, but does not explicitly teach “apply a scaling factor to the total block POT value to determine a total estimated occupancy value of the first data block, the total estimated occupancy value indicating how long data has been stored on at least one of a least recently written page of the first data block to be written or a most recently written page of the first data block”.
However, in an analogous art in the same field of endeavor, Souri teaches apply a scaling factor to the total block POT value to determine a total estimated occupancy value of the first data block (When a controller 130 writes a block with data from a host system 110, a timestamp is stored as a block attribute of the block. The timestamp can be stored relative to, for instance, a counter maintained by the controller 130, such as a counter that counts a power on time since manufacturing for a storage system 120. Based on this counter, the data age of the data of the data stored in blocks of a non-volatile memory 140 can be determined using Equation 1: DATA AGEBLOCK = TIMENOW – TIMESTAMPBLOCK, col 5 lines 1-14. The data age may be normalized by applying a dividing factor as in Equation 2, col 5 line 26, or the data age may be normalized by applying a multiplying factor as in Equation 3, col 5 line 41), the total estimated occupancy value indicating how long data has been stored on at least one of a least recently written page of the first data block to be written or a most recently written page of the first data block (Data age of data is measured by identifying static or dynamic data based on data age. Data that is frequently overwritten 
Given the teachings of Souri, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Syu and Lieber with “apply a scaling factor to the total block POT value to determine a total estimated occupancy value of the first data block, the total estimated occupancy value indicating how long data has been stored on at least one of a least recently written page of the first data block to be written or a most recently written page of the first data block”. The motivation would be that the method and apparatus improves garbage collection, col 1 lines 25-26 of Souri.
As per dependent claim 2, Syu in combination with Lieber and Souri discloses the system of claim 1. Syu may not explicitly disclose, but Lieber teaches wherein to determine the total block POT value of the first data block, the processing device is to: responsive to receiving a request to write data on an initial page of the first data block, determine an initial block POT value of the first data block, the first data block comprising a plurality of pages including the initial page (An accumulated power-on time 218 may be stored in a log file 214, para 0034).
The same motivation that was utilized for combining Syu and Lieber as set forth in claim 1 is equally applicable to claim 2.
wherein to determine the total block POT value of the first data block, the processing device is further to: determine a difference between a current system POT value of the system and the initial block POT value of the first data block (An accumulated power-on time 218 may be stored in a log file 214, para 0034).
The same motivation that was utilized for combining Syu and Lieber as set forth in claim 2 is equally applicable to claim 3.
As per dependent claim 4, Syu in combination with Lieber and Souri discloses the system of claim 3. Syu may not explicitly disclose, but Lieber teaches wherein the current system POT value of the system is incremented when the system is powered on and is not incremented when the system is powered off (An accumulated power-on time 218 may be stored in a log file 214, para 0034). 
The same motivation that was utilized for combining Syu and Lieber as set forth in claim 3 is equally applicable to claim 4.
As per dependent claim 5, Syu in combination with Lieber and Souri discloses the system of claim 1. Syu and Lieber may not explicitly disclose, but Souri teaches the scaling factor is based on an expected amount of time for which the system is powered on during a given period of time; and to apply the scaling factor to the total block POT value, the processing device is to: multiply the scaling factor for the plurality of data blocks with the total block POT value of the first data block (When a controller 130 writes a block with data from a host system 110, a timestamp is stored as a block attribute of the block. The timestamp can be stored relative to, for BLOCK = TIMENOW – TIMESTAMPBLOCK, col 5 lines 1-14. The data age may be normalized by applying a dividing factor as in Equation 2, col 5 line 26, or the data age may be normalized by applying a multiplying factor as in Equation 3, col 5 line 41).
The same motivation that was utilized for combining Syu and Souri as set forth in claim 1 is equally applicable to claim 5.
As per dependent claim 6, Syu in combination with Lieber and Souri discloses the system of claim 1. Syu and Lieber may not explicitly disclose, but Souri teaches wherein: the scaling factor comprises a ratio of an expected amount of time for which the system is powered on during the day to a total amount of time in a day; and to apply the scaling factor to the total block POT value, if the scaling factor is a non-zero value, the processing device is to: divide the total block POT value of the first data block by the scaling factor for the plurality of data blocks ( When a controller 130 writes a block with data from a host system 110, a timestamp is stored as a block attribute of the block. The timestamp can be stored relative to, for instance, a counter maintained by the controller 130, such as a counter that counts a power on time since manufacturing for a storage system 120. Based on this counter, the data age of the data of the data stored in blocks of a non-volatile memory 140 can be determined using Equation 1: DATA AGEBLOCK = TIMENOW – TIMESTAMPBLOCK, col 5 lines 1-14. The data age may be normalized by applying a dividing factor as in Equation 2, col 5 
The same motivation that was utilized for combining Syu and Souri as set forth in claim 1 is equally applicable to claim 6.
As per claims 14-19, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-6.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Syu in view of Lieber and in further view of Souri and in further view of Resnick et al. US 2007/0028124 (“Resnick”).
As per independent claim 8, many of the claimed limitations of this claim are rejected based on arguments provided above for similar rejected independent claim 1.
As per other claim limitations, Syu does not explicitly teach “detect a power-on event in the system” and “responsive to detecting the power-on event in the system, executing a POT timer that increments a system POT value of the system”.
However, Lieber teaches detect a power-on event in the system (Controller 106 receives a power-up event, para 0021).
Given the teaching of Lieber, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Syu with “detect a power-on event in the system”. The motivation would be that by relocating boot code, read disturb may not accumulate in a region of memory that stores the boot code, paras 0014-0015 of Lieber.

However, in an analogous art in the same field of endeavor, Resnick teaches responsive to detecting the power-on event in the system, executing a POT timer that increments a system POT value of the system (At power-on, a power-on counting variable stored in EEPROM 170 is accessed, incremented, and written back to the EEPROM 170, para 0020).
Given the teaching of Resnick, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Syu, Lieber and Souri with “responsive to detecting the power-on event in the system, executing a POT timer that increments a system POT value of the system”. The motivation would be that power on time of a system provides valuable information, para 0002.
As per claims 9-11, these claims are respectively rejected based on arguments provided above for similar rejected claims 5, 4, and 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132